Case 17-50024-K.]C Doc 251 Filed 04/16/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln rec

Citadel Watford City Disposal Partners,
L.P-, €_t a_l-,l

Debtors.

 

Gavin/Solmonese LLC, Liquidation
Trustee for the Citadei Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,

Plaintiff,
v.

Citadel Energy Partners, LLC, et al.,

Defendant.

 

Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,

Plaintiff,
v.

Law Of`fices of Louis E. Bridges, LLC, a
Georgia limited liability company,

Defendant.

 

 

Chapter ll
Case No. 15-11323 (KJC)

(Jointly Administered)

Adv. Proc. NO. 17-50024 (KJC)

Adv. PrO. No. 17-50648 (KJC)

1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Citadel Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC
(5266) and Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o
Gavin/Solmonese LLC, Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 1980].

 

 

Case 17-50024-K.]C Doc 251 Filed 04/16/19 Page 2 of 3

Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l.,
Plaintiff,
v. : Adv. Pro. No. 17-50650 (KJC)
Jonathon P. Reuben, C.P.A.,

Det`endant.

 

Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor
Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t al.,
Plaintif‘f`,
v. : Adv. Pro. No. 17-50651 (KJC)
Mark Dunaway,

Defendant.

 

ORDER APPROVING STIPULATION REGARDING
APPOINTMENT OF MEDIATOR

The Court having Considered the Stipulation Regarding Appointment Of Mediator
(the “Stipulation”) dated ‘f‘ Z'[L~[ , 2019, filed by Gavin/Solmonese LLC, Liquidation
Trustee for the Citadel Creditors’ Grantor Trust, successor to Citadel Watford City
Disposal Partners, L.P., e_t a_l., (the “Liquidation Trustee”) and various defendants
(collectively, the “Defendants”) (the Liquidation Trustee and the Defendants collectively
referred to herein as the “Parties”), a copy of which is attached hereto as Exhibit l; and
finding that approval of the Stipulation is in the best interest of the Parties; and in order to
promote the efficient and expeditious disposition of the above-captioned adversary

proceeding:

92665617,vl-4/lO/l 9

 

 

 

 

Case 17-50024-K.]C Doc 251 Filed 04/16/19 Page 3 of 3

IT lS HEREBY ORDERED as follows:

l. The Stipulation is approved.
2. lan Connor Bifferato of The Bifferato Firm, P.A. shall serve as the
mediator.

uaw {§@,gl 15tth <i/\/Q< lia/tm

Honora le Ke\lin md Carey
United tates B ptcy hng

92665617.vl-4/10/l9

 

